... ········
         Mike Hrabal
           -Judge-
  Board Certified, Civil Trial Law
Texas Board of Legal Specialization
                                                   .   •A- cOUl\1.,_•,

                                                  i ·~~~'~tl
                                                    tl; •,
                                                  •0:
                                                  '<( '
                                                  ~~ '- .
                                                             '""' - ,~J; }.
                                                       . ·. -~           ~x.·~
                                                                  . (/):...'
                                                                     ' >
                                                                                             Carla Phelps
                                                                                            Court Coordinator

                                                                                      Shari Steen, CSR, RPR, RMR
                                                                                             Court Reporter
                                                    .•• • • •••.
                                                                    '
          Board Certified,                        •••   ;..~ t~
     Personal Injury Trial Law
Texas Board of Legal Specialization
  Fellow, College of the State Bar
                                                       ·· ..:..~..·..··                 Deputy Ronald Pearson
                                                                                                 Baili ff
                                                                                 FILED IN
                                                                          2nd COURT OF APPEALS
                                      TARRANT COUNTY COURT AT LAW NO.3 FORT WORTH, TEXAS
                                            100 W. Weatherford, Room 290A 12/20/2017 3:13:25 PM
                                                  Fort Worth, TX 76196        DEBRA SPISAK
                                               (817) 884-1914 -Telephone           Clerk
                                                  (817) 884-2964- Fax


          December 20, 2017



          Second Court of Appeals
          401 W. Belknap
          Fort Worth, Texas 76196

          In Re: COA 02-17-402-CV
                 17-1501-3
                 Scott's Big Truck vs. Alex Garcia

          To whom it may concern:

          I have been contacted regarding an appellate record in the above-styled case. The default
          judgment was not on the record and I do not have a reporter's record for thi s case.

          If you have any questions, please don' t hesitate to call me at 817-884- 1916. Thank you
          for your time and considerati on.